DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II and Species B, directed to claims 8-12, in the reply filed on 12/09/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the casting axis" in line 3, “the liquid” in line 5, and “the width” in line 7. There is insufficient antecedent basis for these limitations in the claim.  

Claim 11 recites the limitations "the first electromagnetic roll" and “the second electromagnetic roll” in lines 2-4.  There is insufficient antecedent basis for these limitation in the claim.  Note that “a first electromagnetic roll and a second electromagnetic roll” is described in claim 10, however, claim 11 is dependent from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al (GB 2038677 A, cited in PTO-892 mailed 9/24/21) in view of Kunstreich et al (US 2009/0183851, cited in PTO-892 mailed 9/24/21).

a plurality of rolls disposed in pairs facing to each other (p.2 lines 54-60, supporting means comprises a plurality of rollers spaced apart in the casting direction, fig 1 shows one pair of rollers, roller 2 facing rollers 3,3a), and along the casting axis in order to define a passage for the cast slab (p.2 lines 54-60, plurality of rollers spaced apart in the casting direction, fig 1 showing a passage between the rollers for a strand 1), wherein the plurality of rolls comprises rolls provided with an electromagnetic stirrer configured to stir the liquid contained in the slab (fig 1, roll 3a and electromagnetic stirrer 7, p.2 lines 5-15) and containing rolls configured to exert only a containing action on said slab during continuous casting (fig 1, roll 2), wherein the rolls with the stirrer and therefore said passage are configured to have a length less than the width of the slab (p.2 lines 5-15, a good stirring may also be obtained in case of cast strands of different widths, as indicated by the broken lines in figure 1, note that in figure 1, the length of roller 3a is less than the width of the cast strand in the broken lines) so that the slab protrudes with respect to one end of said rolls with stirrer (fig 1, strand 1 protrudes with respect to the end (bearing 6) of roller 3a) and said containing rolls are configured to have a length substantially equal to said width of the slab (fig 1, roll 2 is shown having a length substantially equal to said width of the strand 1 in broken lines).
	Andersson et al teaches a continuous casting plant, but is quiet to a mold configured to cast the slab.  Andersson et al teaches of rolls (3a) with an electromagnetic stirrer (7), but is quiet to the rolls being electromagnetic rolls.
	Kunstreich et al teaches a plant for continuous casting of slabs comprising a mould 10 and a secondary cooling zone 12 (fig 1, paragraph [0047]).  The secondary cooling zone includes guide rolls 22/23, stirrer-rolls 24, and dummy rolls 25 (figs 1-4, paragraph [0049-0051], paragraph [0063]).  The use of stirrer-rolls instead of a box-type stirrer makes it possible to fit the inductor much closer to the slab, 
	It would have been obvious to one of ordinary skill in the art to incorporate the stirrer of Andersson et al into the roller 3a, as Kunstreich et al recognizes the lower cost due to lower power requirements due to the inductor being closer to the slab (Kunstreich, paragraph [0057-0058]). 
Regarding the limitation of a mold configured to cast a slab, although Andersson et al is not explicit to a mold, the use of a mold in a continuous casting plant is conventional.  Kunstreich et al shows a mould 10 in a continuous casting plant.  It would have been obvious to include a mold, so as to cast the strand disclosed in Andersson et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

	Regarding claim 9, the combination teaches wherein each of the electromagnetic rolls is associated with a respective auxiliary containing roll, aligned to and in axis with the respective electromagnetic roll (see Andersson et al, fig 1, roller 3 is construed as the claimed auxiliary containing roll, p.1 lines 115-130, roller 3, 3a may be separate part rollers with their axes aligned, note that the stirrer is only placed on the side of roller 3a (p.2 lines 5-15) as Andersson et al recognizes that a condition for obtaining good stirring is that the stirrer should act only on half of the sump (p.1 lines 45-60)).

	Regarding claim 10, the combination teaches wherein said rolls comprises a first electromagnetic roll and a second electromagnetic roll distanced to each other along the casting axis (Andersson et al, p.2 lines 54-60, plurality of rollers spaced apart in the casting direction, one or more 

	Regarding claim 11, Andersson et al teaches an auxiliary containing roll associated with the first electromagnetic roll (fig 1, roller 3 is an auxiliary containing roll associated with roller 3a) and an auxiliary containing roll associated with the second electromagnetic roll (p.2 lines 54-60 discloses a plurality of rolls and stirrers, thereby suggesting at least a second roller 3, 3a), but is quiet to said auxiliary containing rolls being on opposite sides with respect to the casting axis.
	Kunstreich et al teaches stirring rollers in different configurations, including the stirring rollers being opposed to one another (fig 3a-3b, 3e).  Placing the stirring rolls facing each other promotes a concentration of the magnetic field (paragraph [0028], [0064], fig 3a-3b).  For variations when very high stirring power is required, two neighboring pairs of stirrer rolls are used, side by side, one above the other, on each of the two broad faces of the slab (paragraph [0029], [0064], fig 3e).
	In view of the teachings of Kunstreich et al, it would have been obvious to one of ordinary skill in the art to modify Andersson et al such that the first and second electromagnetic stirring rolls face each other, so as to promote a concentration of the magnetic field, when high stirring power is required.  Note that when first and second electromagnetic stirring rolls (3a) face one another, each would correspondingly include auxiliary containing rolls (3) that similarly face one another, on opposite sides of the strand.

	Regarding claim 12, Andersson et al teaches a plurality of rolls (p.2 lines 54-60) and teaches of containing rolls (roller 2) but is quiet to wherein between the first electromagnetic roll and the second electromagnetic roll, a plurality of containing rolls are provided in order to contain and support the slab.

	It would have been obvious to one of ordinary skill in the art to provide the containing rolls between the electromagnetic rolls, in order to support and guide the cast slab, and that optimum stirring can be obtained by stirring in at least two positions (Kunstreich, paragraph [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735